Case 1:19-cr-20450-RNS Document 28 Entered on FLSD Docket 02/27/2021 Page 1 of 2




                           United States District Court
                           Southern District of Florida

   United States of America,             )
   Plaintiff                             )
                                         )
   v.                                    ) Criminal Case No. 19-20450-CR-Scola
                                         )
   Alex Nain Saab Moran,                 )
   Defendant.                            )

  Order Granting Defendant’s Ex Parte, Sealed Application to File Redacted
     Engagement Letter Under Seal and Ex Parte for In Camera Review

        This matter is before the Court on Defendant’s Ex Parte, Sealed Application
  to File Redacted Engagement Letter Under Seal and Ex Parte for In Camera
  Review (ECF No. 27).
        In its response (ECF No. 24) to Defendant’s motion to vacate order
  conferring fugitive status and for leave for special appearance to challenge
  indictment (ECF No. 10) the Government expressed some concern as to whether
  the firm of Baker & Hostetler had been retained by the Defendant. In his ex parte,
  sealed application, Defendant has attached a redacted copy of an engagement
  letter between the Defendant and Baker & Hostetler. The Court has conducted
  an in camera review of the application and the redacted engagement letter and
  is satisfied that Baker & Hostetler has been retained by the Defendant to
  represent him in this matter.
        This order shall not be sealed and will be filed on the public docket.
        However, the Defendant’s Ex Parte, Sealed Application to File Redacted
  Engagement Letter Under Seal and Ex Parte for In Camera Review (ECF No. 27)
  shall remained sealed until February 27, 2026 at which time it shall be unsealed
  by the Clerk.
        Done and Ordered at Miami, Florida, on February 27, 2021.

                                              ___________________________
                                              Robert N. Scola, Jr.
                                              United States District Judge
Case 1:19-cr-20450-RNS Document 28 Entered on FLSD Docket 02/27/2021 Page 2 of 2
